U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM S-1 (Post-Effective Amendment No. 1 to Form SB-2/A) REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 ATHERON, INC. (Exact name of Registrant as specified in its charter) Nevada TBA (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 3598 Durango St. Palanan, Makati City 1235, Philippines Business First Formations, Inc. 3702 S. Virginia St., #G12-401 Reno, NV 89502 (Address, including zip code, and telephone number, including area code, of Registrant’s principal executive offices) (Address, including zip code, and telephone number, including area code, of agent for service of process) Primary Standard Industrial Classification Code Number: 2860 Approximate date of commencement of proposed sale to the public: As soon as practicable after the effective date of this Registration Statement. If any of the securities being registered on the Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, check the following box |X| If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.|| If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.|| If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.|| Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer|| Accelerated filer|| Non-accelerated filer|| Smaller reporting company|X| THE REGISTRANT HEREBY AMENDS THIS REGISTRATION STATEMENT ON SUCH DATE OR DATES AS MAY BE NECESSARY TO DELAY ITS EFFECTIVE DATE UNTIL THE REGISTRANT SHALL FILE A FURTHER AMENDMENT WHICH SPECIFICALLY STATES THAT THIS REGISTRATION STATEMENT SHALL THEREAFTER BECOME EFFECTIVE IN ACCORDANCE WITH SECTION 8(a) OF THE SECURITIES ACT OF 1, ACTING PURSUANT TO SECTION 8(a), MAY DETERMINE. COPIES OF COMMUNICATIONS TO: David S. Jennings, Esq. 330 Carousel Parkway, Henderson, Nevada 89014 Phone: (702) 595-5150 / Fax: (800) 731-6120 Table of Contents Explanatory Note The Registrant files this post-effective amendment number one to its Registration Statement on Form SB-2/A (No. 333-138189) as initially filed with the Securities and Exchange Commission on November 7, 2006. This amendment includes the audited financial statements for the fiscal year ended August 31, 2009 filed with the Registrant’s Annual report on Form 10-K with the Securities and Exchange Commission on November 30, 2009. This amendment also includes the unaudited financial statements for the period ended February 28, 2010 filed with the Registrant’s Quarterly Report on Form 10-Q with the Securities and Exchange Commission on April 6, 2010. The Registrant is filing this amendment to its previous Registration Statement on Form SB-2 under the cover of Form S-1 pursuant to the compliance provisions in SEC Release No. 33-8876, which allows registrants that filed a registration statement under cover of Form SB-2 to amend such registration statements under cover of Form S-1. The Registrant previously paid a registration fee of $2.28 in connection with the filing of the initial registration statement on Form SB-2 (No. 333-146834) filed with the Securities and Exchange Commission on October 25, 2006. No shares offered in this post-effective amendment were previously sold under the Registration Statement on Form SB-2/A (No. 333-138189) as initially filed with the Securities and Exchange Commission on November 7, 2006. The information in this prospectus is not complete and may be changed.We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective.The prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. 2 Table of Contents SUBJECT TO COMPLETION, Dated June 16, 2010 PROSPECTUS ATHERON, INC. COMMON STOCK The selling shareholders named in this prospectus are offering up to 900,000 shares of common stock offered through this prospectus. We will not receive any proceeds from this offering and have not made any arrangements for the sale of these securities. Offering Price Underwriting Discounts and Commissions Proceeds to Selling Shareholders Per Share None Total None Our common stock is quoted on the Financial Industry Regulatory Authority’s Over the Counter Bulletin Board (“OTCBB”) under the symbol “AHRN”.Because we have not had an active trading market for our common stock, however, we have set an offering price for these securities of $0.02 per share.If our common stock becomes actively traded on the OCTBB, then the sale price to the public will vary according to prevailing market prices or privately negotiated prices by the selling shareholders. The purchase of the securities offered through this prospectus involves a high degree of risk. See section entitled "Risk Factors" on page 7. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus. Any representation to the contrary is a criminal offense. The Date of This Prospectus Is: June 16, 2010 3 Table of Contents Table of Contents Page Summary 6 Risk Factors 7 Risks Related To Our Financial Condition 7 Because our auditor has issued a going concern opinion regarding our company, there is an increased risk associated with an investment in our company. 7 Because we have a limited operating history, it is difficult to evaluate your investment in our stock. 7 Risks Associated with our Business Model 8 Because we have not established the Atheron brand name, and our products and name have little, if any, name recognition, we may be prevented from generating revenues which will reduce the value of your investment. 8 Because our success is tied to the quality and market acceptance of our formula, our inability to offer our formula in a manner that appeals to the consuming public against existing gasoline products could harm our business. 8 Because of the unique difficulties and uncertainties inherent in the development of a product unrecognized in the market, we face a high risk of business failure. 8 If we are unable to successfully compete within the gasoline technology business, we will not be able to achieve profitable operations. 8 Because we may be unable to make the substantial research and development investments required to remain competitive in our business, we may fall behind in the gasoline industry and our business will suffer. 9 Because we anticipate our operating expenses will increase prior to our earning revenues, we may never achieve profitability. 9 Because we may fail to protect our proprietary rights and incur the costs associated with protecting those rights, whether we are successful or not, our business may be harmed and unable to compete. 9 Because our executive officers do not have any training specific to the particulars of marketing products, there is a higher risk our business will fail 9 Because our officers and directors only agreed to provide their services on a part-time basis, they may not be able or willing to devote a sufficient amount of time to our business operations, causing our business to fail. 9 Because our officers and directors own 58% of our outstanding common stock, investors may find that corporate decisions influenced by these individuals are inconsistent with the best interests of other stockholders. 10 Because our officers and directors own 58% of our outstanding common stock, the market price of our shares would most likely decline they were to sell a substantial number of shares all at once or in large blocks. 10 Risks Related To Legal and Other Uncertainties 10 Because we are subject to government regulation in the Philippines, the anticipated costs of our mixed gasoline formula may increase. 10 Because some of the ingredients in our formula may be carcinogenic, we may face resistance in marketing our formula. 10 Because we could be forced to spend significant time and money on our formula if it contains, or is rumored to contain, design defects or errors, we may be forced out of business. 10 Because we plan to conduct our business in the Philippines and other locations in Asia, we may be subject to political instability that could harm our business. 11 4 Table of Contents Because new legislation, including the Sarbanes-Oxley Act of 2002, increases the cost of compliance with federal securities regulations as well as the risks of liability to officers and directors, we may find it more difficult for us to retain or attract officers and directors. 11 Risks Related To This Offering 12 If a market for our common stock does not develop, shareholders may be unable to sell their shares 12 If the selling shareholders sell a large number of shares all at once or in blocks, the market price of our shares would most likely decline 12 Because we will subject to the “Penny Stock” rules once our shares are quoted on the over-the-counter bulletin board the level of trading activity in our stock may be reduced. 12 If our shares are quoted on the over-the-counter bulletin board, we will be required to remain current in our filings with the SEC and our securities will not be eligible for quotation if we are not current in our filings with the SEC. 12 Forward-Looking Statements 13 Use of Proceeds 13 Determination of Offering Price 13 Dilution 13 Selling Shareholders 14 Plan of Distribution 16 Legal Proceedings 17 Directors, Executive Officers, Promoters and Control Persons 17 Security Ownership of Certain Beneficial Owners and Management 19 Description of Securities 19 Interest of Named Experts and Counsel 20 Disclosure of Commission Position of Indemnification for Securities Act Liabilities 20 Organization Within the Last Five Years 21 Description of Business 21 Management's Dicussion and Analysis of Financial Condition and Results of Operations 29 Certain Relationships and Related Transactions 31 Market for Common Equity and Related Stockholder Matters 32 Executive Compensation 34 Financial Statements 36 Changes in and Disagreements with Accountants 37 Available Information 37 5 Table of Contents Summary Our Business We were incorporated as Atheron, Inc. (“Atheron”) in the State of Nevada on May 8, 2006.We are in the business of developing a technology (formula) for ethanol-methanol gasoline which is prepared from light oil, naphtha, straight-run gasoline and key additives. Our mixed gasoline formula is not yet completed and will require further research and development before it is ready for commercial use. Once developed, we intend to license our formula initially in the Philippines, and if demand warrants, into China and other countries in Asia. We expect this formula will be less expensive than regular gasoline and will be less harmful to the environment. We are a development stage company and have not generated any sales to date. As of February 28, 2010, we had $0 cash and liabilities in the amount of $48,985.Accordingly, our negative working capital position as of February 28, 2010 was ($48,985). Since our inception through February 28, 2010, we have incurred a net loss of $91,985. We attribute our net loss to having no revenues to offset our expenses and the professional fees related to the creation and operation of our business. Our current working capital is not sufficient to enable us to commercialize our formula. For these and other reasons, our independent auditors have raised substantial doubt about our ability to continue as a going concern. Accordingly, we will require additional financing. Corporate Information and History We were formed as a Nevada corporation on May 8, 2006. Our principal executive offices are located at 3598 Durango St. Palanan, Makati City 1235, Philippines. Our telephone number is (632) 728-1626. Our fiscal year ended is August 31. The Offering Securities Being Offered Up to 900,000 shares of our common stock. Offering Price and Alternative Plan of Distribution The offering price of the common stock is $0.02 per share. We are quoted on the OTCBB under the symbol “AHRN” but do not currently have an active trading market.If our common stock becomes so traded and a market for the stock develops, the actual price of stock will be determined by prevailing market prices at the time of sale or by private transactions negotiated by the selling shareholders.The offering price would thus be determined by market factors and the independent decisions of the selling shareholders. Minimum Number of Shares To Be Sold in This Offering None Securities Issued and to be Issued 2,150,000 shares of our common stock are issued and outstanding as of the date of this prospectus. All of the common stock to be sold under this prospectus will be sold by existing shareholders. There will be no increase in our issued and outstanding shares as a result of this offering. Use of Proceeds We will not receive any proceeds from the sale of the common stock by the selling shareholders. Summary Financial Information Balance Sheet Data For the Six Months Ended February 28, 2010 For the Year Ended August 31, 2009 From inception May 8, 2006, to February 28, 2010 (Audited). Cash $
